                  IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF OKLAHOMA


CHARLES D. SILSBY,                                     )
                                                       )
                       Petitioner,                     )
                                                       )
v.                                                     )      Case No. 16-CV-098-JHP-JFJ
                                                       )
CASEY HAMILTON, Warden,1                               )
                                                       )
                       Respondent.                     )


                                     OPINION AND ORDER

       Before the Court is Petitioner Charles Silsby’s habeas corpus petition under 28 U.S.C. §

2254 (Dkt. 1). Petitioner challenges his Pawnee County District Court conviction for second degree

murder, Case No. CF-2012-0134. Dkt. 1, Petition, at 1. He argues the State violated his Miranda

rights by admitting incriminating statements made at the scene. Dkt. 1, Petition, at 4. He asks the

Court to vacate his 15-year sentence and remand the case for a new trial. Id. at 7. Respondent

contends the investigating officers properly advised Petitioner of his Miranda rights earlier in the

day. For the reasons below, the Court will deny the petition.

I. Background

       Petitioner’s conviction stems from a shooting incident in 2012. Dkt. 11-8, Information in

O.R., at 9. On July 11, 2012 at 9:00 a.m., Pawnee Sheriff Deputy Moore responded to an

emergency call at Petitioner’s residence.     Dkt. 11-4, Tr. Trial vol. II, at 56. As he arrived, an

ambulance transported Petitioner’s wife, Ms. Champion, to the hospital. Id. at 56-57. Deputy


1
        Petitioner is incarcerated at Northeast Oklahoma Correctional Center (NOCC) in Sayre, Oklahoma.
Dkt. 13 at 1. Casey Hamilton, the warden of NOCC, is therefore substituted in place of Tracy McCollum
as party respondent. See Habeas Corpus Rule 2(a). The Clerk of Court shall note the substitution on the
record.
Moore encountered Petitioner and issued a Miranda warning. Id. at 68. Petitioner stated he

understood and that he wished to talk with him. Id. at 68-69. Petitioner reported that after an

argument, he found Ms. Champion sitting at a computer with a gun tucked in beside her. Id. at 71-

73. He stated he tried to take the gun so that Ms. Champion could not hurt herself, but it

accidentally discharged in her hand during the struggle. Id. at 73. Deputy Moore had to leave

briefly to access a cellular signal and report to his boss. Id. at 84. Petitioner and his son left the

residence to drive to the hospital, but Deputy Moore called Petitioner and instructed him to return

home. Id. at 87. At the residence, Deputy Moore detained Petitioner for some period.         Dkt. 11-

4, Tr. Prelim. Hr. (October 25, 2012) vol. I, at 17.

       Several hours later, Pawnee Sheriff Agent Brown arrived at the residence. Dkt. 11-4, Tr.

Trial vol. II, at 56-57. At about 2:00 p.m., he asked Petitioner to enter his car and talk with him

about what happened. Id. at 99-104. Agent Brown stated Petitioner was not under arrest. Id. at

104. Petitioner initially repeated his original story, stating that the gun discharged in his wife’s

hand during the struggle. Id. at 106. After Agent Brown asked Petitioner if he would take a gunshot

residue test, Petitioner stated he “might have got [the gun].” Id. at 107-108. Petitioner then told

Agent Brown: “arrest me. I killed her. I murdered her.” Id. at 108. Petitioner also disclosed that

he obtained control of the gun during the struggle, pointed the barrel against his wife’s head, and

repeatedly asked: “is this what you want.” Id. at 111. Agent Brown stopped the interview, read

Petitioner his Miranda rights, and transported Petitioner to the Pawnee County Sheriff’s office.

Dkt. 11-4, Tr. Prelim. Hr. (October 25, 2012) vol. I, at 35-36; see also Dkt. 10-1, App. Brief, at 10.

Petitioner recounted a similar story at the station house, although it does not appear he referred to

murdering Ms. Champion. Dkt. 11-4, Tr. Trial vol. II, at 113.


                                                  2
       Ms. Champion died as a result of the shooting. Dkt. 10-1, App. Brief, at 10-11. The State

charged Petitioner with second degree murder in violation of OKLA. STAT. tit. 21, § 701.8. Dkt.

11-8, Second Amended Information in O.R., at 77. His theory of defense was that Ms. Champion

was suicidal and that she took her own life. Dkt. 10-1, App. Brief, at 10. Defense counsel sought

to suppress Petitioner’s statements made in Agent Brown’s vehicle and requested a pretrial hearing

on the voluntariness of his statements to police, consistent with Jackson v. Denno, 378 U.S. 386

1964). Dkt. 11-3, Tr. Trial vol. I, at 5-9. The State Court denied the motion, finding Petitioner’s

statements were voluntary and that he either made them in a non-custodial setting, or received an

earlier Miranda warning. Id. at 9. On October 2, 2013, a jury convicted Petitioner of second degree

murder and recommended a punishment of 15 years imprisonment, plus a $10,000 fine. Dkt. 11-

5, Tr. Trial vol. III, at 105. The State Court sentenced Petitioner accordingly. Dkt. 11-7, Tr. Sent.

Hr’g (December 20, 2013), at 21.

       Petitioner perfected a direct appeal to the Oklahoma Court of Criminal Appeals (“OCCA”).

Dkt. 10-1, App. Brief, at 1. Petitioner’s appellate counsel raised one proposition of error, arguing

the state court erred in admitting Petitioner’s statements to Agent Brown. Id. at 2. By a Summary

Opinion entered February 19, 2015, the OCCA affirmed Petitioner’s conviction. Dkt. 10-3, State

v. Petitioner, No. CF-2013-1201 (Okla. Crim. App. 2015) (unpublished), at 1.

       Petitioner filed the instant § 2254 Petition (Dkt. 1) on February 18, 2016. He identifies the

same ground for relief as on appeal. Dkt. 1, Petition, at 4. Specifically, he contends Agent Brown

solicited statements in a custodial setting (the police cruiser) without advising Petitioner of his

Miranda rights. Id. at 4-5. The Petition reflects he exhausted his claim through a direct appeal,

and notes the OCCA ruling contradicted its prior case law. Id. at 5.


                                                 3
        On April 6, 2016, Respondent filed a Response (Dkt. 9) along with copies of the state court

record (Dkt. 10, 11). Respondent concedes, and the Court finds, that Petitioner timely filed his

federal habeas petition. See 28 U.S.C. § 2244(d)(1). Respondent also concedes Petitioner

exhausted his Miranda claim, but argues he did not exhaust any argument regarding a deviation

from OCCA precedent.         Dkt. 10, Response, at 2; see also 28 U.S.C. § 2254(b)(1)(A). Having

reviewed the Petition as a whole, it does not appear Petitioner intended to raise a separate claim

regarding the OCCA precedent. Dkt. 1, Petition, at 1-10. In any event, the Court will excuse any

procedural defects and address Petitioner’s arguments on the merits. See Harris v. Champion, 938

F.2d 1062, 1069 (10th Cir. 1991) (noting “the federal court may, of course, in a habeas action

excuse the exhaustion requirement of § 2254 and proceed to hear those claims on their merits”).

II. Discussion

        The Antiterrorism and Effective Death Penalty Act (AEDPA) governs this Court’s review

of petitioner’s habeas claims. See 28 U.S.C. § 2254. Relief is only available under the AEDPA

where the petitioner “is in custody in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2254(a). Further, because the OCCA already adjudicated petitioner’s claims,

this Court may not grant habeas relief unless he demonstrates that the OCCA’s ruling: (1) “resulted

in a decision that was contrary to . . . clearly established Federal law as determined by Supreme

Court of the United States,” 28 U.S.C. § 2254(d)(1);1 (2) “resulted in a decision that . . . involved



1
         As used in § 2254(d)(1), the phrase “clearly established Federal law” means “the governing legal
principle or principles” stated in “the holdings, as opposed to the dicta, of [the Supreme Court’s] decisions
as of the time of the relevant state-court decision.” Lockyer v. Andrade, 538 U.S. 63, 71–72 (2003) (quoting
Williams v. Taylor, 529 U.S. 362, 412 (2000)); see also House v. Hatch, 527 F.3d 1010, 1015 (10th Cir.
2008) (explaining that “Supreme Court holdings—the exclusive touchstone for clearly established federal
law—must be construed narrowly and consist only of something akin to on-point holdings”).


                                                     4
an unreasonable application of clearly established Federal law,” id.; or (3) “resulted in a decision

that was based on an unreasonable determination of the facts” in light of the record presented to

the state court, id. at § 2254(d)(2).

        “To determine whether a particular decision is ‘contrary to’ then-established law, a federal

court must consider whether the decision ‘applies a rule that contradicts [such] law’ and how the

decision ‘confronts [the] set of facts’ that were before the state court.” Cullen v. Pinholster, 563

U.S. 170, 182 (2011) (alterations in original) (quotations omitted). When the state court’s decision

“identifies the correct governing legal principle in existence at the time, a federal court must assess

whether the decision ‘unreasonably applies that principle to the facts of the prisoner’s case.” Id.

(quotations omitted). Significantly, an “unreasonable application of” clearly established federal

law under § 2254(d)(1) “must be objectively unreasonable, not merely wrong.” White v. Woodall,

134 S. Ct. 1697, 1702 (2014) (quotations omitted). “[E]ven clear error will not suffice.” Id.

Likewise, under § 2254(d)(2), “a state-court factual determination is not unreasonable merely

because the federal habeas court would have reached a different conclusion in the first instance.”

Wood v. Allen, 558 U.S. 290, 301 (2010). The Court must presume the correctness of the OCCA’s

factual findings unless petitioner rebuts that presumption “by clear and convincing evidence.” 28

U.S.C. § 2254(e)(1).

        Essentially, the standards set forth in § 2254 are designed to be “difficult to meet,”

Harrington v. Richter, 562 U.S. 86, 102 (2011), and require federal habeas courts to give state court

decisions the “benefit of the doubt.” Woodford v. Visciotti, 537 U.S. 19, 24 (2002). A state prisoner

ultimately “must show that the state court’s ruling ... was so lacking in justification that there was

an error well understood and comprehended in existing law beyond any possibility for fairminded


                                                  5
disagreement.” Richter, 562 U.S. at 103.

       A. Miranda Violations

       Petitioner contends the State Court violated his Fifth and Fourteenth Amendment rights by

admitting his statements to Agent Brown. Dkt. 1, Petition, at 1-10. He argues the statements are

inadmissible because Agent Brown conducted a custodial interrogation in the police cruiser without

first issuing a Miranda warning. Dkt. 10-1, App. Brief, at 14-18. He also contends the earlier

Miranda warning issued by Deputy Moore was insufficient to cover Agent Brown’s questioning.

Id. at 18-24.

       The Fifth Amendment, made applicable to the states through the Fourteenth Amendment,

provides that “[n]o person ... shall be compelled in any criminal case to be a witness against

himself.”   U.S. CONST. amend V.         The Supreme Court has interpreted this to mean the

“prosecution may not use statements, whether exculpatory or inculpatory, stemming from custodial

interrogation of the defendant unless it demonstrates the use of procedural safeguards effective to

secure the privilege against self-incrimination.” Miranda v. Arizona, 384 U.S. 436, 445 (1966).

Statements made during a custodial interrogation are not admissible unless the defendant was

“warned that he has a right to remain silent, that any statement he does make may be used as

evidence against him, and that he has the right to the presence of an attorney, either retained or

appointed.” Id. The rule stems from the concern that the “the possibility of coercion inherent in

custodial interrogations unacceptably raises the risk that a suspect’s privilege against self-

incrimination might be violated.” United States v. Patane, 542 U.S. 630, 639 (2004).

       The OCCA considered Miranda and concluded “the trial court did not err in finding that all

of [Petitioner’s] statements to police were voluntary and admissible at trial.” Dkt. 10-3, OCCA


                                                6
Op., at 2. The OCCA reasoned the statements were not “‘coerced,’ in violation of the Fifth

Amendment, merely because they were not immediately preceded by a full reiteration of the

Miranda warning that [Petitioner] had received earlier that day.” Id. Having carefully reviewed

the record, the Court finds the OCCA’s ruling was objectively reasonable. See White, 134 S. Ct.

at 1702 (habeas relief is only available where the state court’s application of Supreme Court law is

“objectively unreasonable”).

       First, the record contains no clear and convincing evidence to controvert the finding that

Petitioner was not in custody when he entered Agent Brown’s police cruiser. See 28 U.S.C. §

2254(e)(1). An interrogation is custodial if it includes “questioning initiated by law enforcement

officers after a person has been taken into custody or otherwise deprived of his freedom of action

in any significant way.” Miranda, 384 U.S. at 445. The custody requirement is satisfied only when

a suspect’s “freedom of action is curtailed to the degree associated with formal arrest.” Berkemer

v. McCarty, 468 U.S. 420, 440 (1984). Courts consider: (1) “the extent to which the suspect is

made aware that he or she is free to refrain from answering questions or to end the interview at

will;” (2) the nature of the questioning, including whether prolonged accusatory questioning

created a coercive environment; and (3) whether the law-enforcement agents dominated the

encounter. United States v. Jones, 523 F.3d 1235, 1240 (10th Cir. 2008).

       Here, Agent Brown testified that he asked Petitioner to sit in his vehicle and “talk about

what happened.” Dkt. 11-4, Tr. Trial vol. II, at 101, 104. Although Deputy Moore had previously

directed Petitioner to return home and “stay with him,” Agent Brown informed Petitioner that he

“wasn’t under arrest.” Id. at 104. Agent Brown stated he “just needed to find out what happened.”

Id. at 104. Petitioner was emotional and began describing the events before and after the shooting.


                                                 7
Id. at 104-106. The record reflects Agent Brown asked a few, brief follow up questions such as

“why did you do that,” or whether he could test Petitioner’s hands for gunshot residue. Id. at 105-

108. At that point Petitioner admitted that he “might have got [the gun].” Id. at 108. When Agent

Brown told him to think about whether he obtained the gun, Petitioner closed his eyes and stated:

“arrest me. I killed her, I murdered her.” Id. at 108. Having considered this record in light of the

Jones factors, the Court cannot disturb the OCCA’s ruling that Petitioner was not in custody.

       Further, even if the encounter qualified as a custodial interrogation, the OCCA found, and

the Court agrees, that Petitioner received a sufficient Miranda warning earlier in the day. “The

mere passage of time ... does not compromise a Miranda warning. Courts have consistently upheld

the integrity of Miranda warnings even in cases where ‘several hours’ have elapsed between the

reading of the warning and the interrogation.” Mitchell v. Gibson, 262 F.3d 1036, 1057–58 (10th

Cir. 2001) (quotations omitted). An earlier Miranda warning is sufficient to cover a subsequent

interrogation “unless the circumstances changed so seriously that his answers no longer were

voluntary, or unless he no longer was making a ‘knowing and intelligent relinquishment or

abandonment’ of his rights.” Id. at 1058 (quoting Wyrick v. Fields, 459 U.S. 42, 47 (1982) (per

curiam)). Relevant factors include “whether the character of the interrogation had changed

significantly, and whether the questions put to the defendant subsequently would have caused him

to forget the rights of which he had been advised and which he had previously understood.” Id.

       The circumstances here do not suggest Petitioner would have forgotten the earlier Miranda

warnings. Petitioner was advised of his rights about four or five hours before he spoke to Agent

Brown. Dkt. 11-4 Tr. Trial vol. II, at 68; 100-101. Petitioner remained at the scene, except for a

few minutes, and was aware that police continued to investigate the shooting. Id. at 68-69; 73-74;


                                                 8
86. The nature of the questioning was the same in the morning and the afternoon, and focused on

the circumstances surrounding the shooting. Id. at 68-73; 101-108. Under these facts, the Court

cannot find the OCCA unreasonably applied federal law, and Petitioner’s Miranda claim fails.

       B. Deviation from Prior Precedent

       In the “supporting facts” section under Ground I (Miranda violations), Petitioner notes in

passing that the OCCA’s ruling contradicted its prior precedent. Dkt. 1, Petition, at 5. As discussed

above, it does not appear that this constitutes a separate ground for relief. However, to the extent

Petitioner intended to separately pursue the argument, habeas relief is unavailable. Petitioner’s

own appellate brief indicates the OCCA has repeatedly declined to suppress incriminating

statements made several hours after the Miranda warnings. Dkt. 10-1, App. Brief, at 19-30; see

also Rowe v. State, 779 P.2d 594 (Okla. Crim. App. 1989); Hammer v. State, 760 P.2d 200, 202-

203 (Okla. Crim. App. 1988). Although Petitioner’s appellate counsel attempted to distinguish

these cases, it is clear the OCCA’s decision was consistent with existing precedent. Id. Further,

and importantly, nothing prevents a high court from departing from, or expanding upon, existing

precedent. The Court therefore denies relief based on any alleged inconsistencies in the OCCA’s

jurisprudence.

       Based on the foregoing, the Court concludes Petitioner’s conviction does not violate federal

law. See 28 U.S.C. § 2254(a). The Petition must therefore be denied.

III. Certificate of Appealability

       Habeas Corpus Rule 11 requires “[t]he district court [to] . . . issue or deny a certificate of

appealability when it enters a final order adverse to the applicant.” A certificate may only issue “if

the applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §


                                                  9
2253(c)(2). When the district court rejects the merits of petitioner’s constitutional claims, he must

make this showing by “demonstrat[ing] that reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484

(2000). For the reasons discussed above, Petitioner has not made the requisite showing on any of

his claims. The Court therefore denies a certificate of appealability.

       ACCORDINGLY, IT IS HEREBY ORDERED that:

               1.      The petition for a writ of habeas corpus (Dkt. 1) is denied.

               3.      A certificate of appealability is denied.

               4.      A separate judgment will be entered herewith.

       ORDERED this 6th day of February, 2019.




                                                 10
